J-S04013-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,          :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                      Appellant        :
                                       :
                 v.                    :
                                       :
DARRYL GREGORY STEWART,                :
                                       :
                      Appellee         :    No. 840 MDA 2014

           Appeal from the Judgment of Sentence April 14, 2014,
               in the Court of Common Pleas of York County,
            Criminal Division at No(s): CP-67-CR-0004973-2013

BEFORE: BOWES, ALLEN, and STRASSBURGER,* JJ.

CONCURRING STATEMENT BY STRASSBURGER, J.: FILED APRIL 07, 2015

     I concur in the result. I write separately to stress that, as the author

of the Musau opinion, I remain of the view that the issue resolved therein

was properly decided.

     Judge Bowes and Judge Allen Do Not Join




* Retired Senior Judge assigned to the Superior Court.